Judgment of the Supreme Court, New York County, rendered September 10, 1976, convicting defendant of three counts of criminal contempt in the first degree (Penal Law, § 215.51) and sentencing him with respect to Counts Nos. 1 and 2 to two concurrent terms of 60 days’ imprisonment followed by 4 years’ and 10 months’ probation, and with respect to Count No. 3 sentencing him to a conditional discharge, unanimously affirmed. The case is remitted to the Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (subd 5). Examination of the Grand Jury minutes received in evidence at defendant’s trial discloses sufficient testimony by defendant to establish that the conversations on the tapes read to defendant had in fact occurred; and that defendant’s repeated statements that he did not remember related to the kind of facts which are sufficiently significant so that the defendant’s statement that he did not remember amounted to a refusal to answer (People v Ianniello, 21 NY2d 418). Concur—Birns, J. P., Sandler, Sullivan and Silver-man, JJ.